REGAN, Judge.
■ This litigation emanates from the same source and is encompassed by substantially the same factual and legal issues which were involved in the case of Byrnes v. St. Charles Dairy, Inc., La.App., 79 So.2d 584. Therein we expressed the opinion that there exists a presumption in favor of the legality of an agreement unless, of course, the illegality appears on the face thereof, therefore, it was incumbent upon the defendant to affirmatively urge and then prove the illegality of the contract upon which the claim of plaintiff was predicated, which it failed to do.
The convincing testimony of the plaintiff likewise employed by the defendant, as a checker” concerning the wages in the amount of $950 owed to him by.the defendant, appears unrebutted in the record.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.